DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 9, 14-16, 18, 20, 22, 24, and 26-27), in the reply filed on August 9, 2022, is acknowledged.
The Examiner conducted a prior art and double patent art search on Applicants’ elected species:  
    PNG
    media_image1.png
    139
    358
    media_image1.png
    Greyscale
 of claims 20 and 22, but did not retrieve any prior art or double patent art references for the elected species of claim 22.  See “SEARCH 6” summary (Examiner-Conducted compound search using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
The Examiner extended the Markush search to another species of genus Formula I – an isotope-enriched compound:  
    PNG
    media_image2.png
    156
    261
    media_image2.png
    Greyscale
 , wherein:  R is unsubstituted methyl (alkyl); N of the amide functional group is 15N as per instant claim 1 embodiments; n is 1; R1 is H; and R2 is unsubstituted phenyl (aryl).  This search retrieved an applicable prior art reference ACS.  See “SEARCH 7” summary (Examiner-Conducted compound search using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula I of base instant claim 1 in/for/during this Office Action.
A review of the “SEARCH 6” and “SEARCH 7” search transcripts for the instant application’s inventor/assignee/owner names did not retrieve double patent references.
A review of the instant application’s inventor/assignee/owner names did retrieve one double patent reference.  See “SEARCH 1” thru “SEARCH 4” in enclosed search notes.
Note that double patent and prior art has only been searched for Applicants’ elected species and the extended Markush search, as per above (per Markush search practice).  The full scope of base claims 1 and 20 of elected Group I have not yet been searched for prior art and double patent art in accordance with Markush search practice.
Applicants’ elected species and the extended Markush search read on all elected Group I claims 1-3, 5, 9, 14-16, 18, 20, 22, 24, and 26-27.
Claims 45-46, 48-49, 51, 56, and 60-61, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.
The Examiner envisions many more rounds of RCE to first find prior art against the plurality of structurally distinct species encompassed within genus Formula I of claims 1 and 20 and then to examine Group II once Group I is in condition for allowance.
The next Office Action will properly be made FINAL if:
Applicants fail to overcome any rejection made in this Office Action; and/or 
Applicants overcome the prior art rejection necessitating an extended Markush search to another species of genus formula I of claim 1 which finds new prior art; and/or 
Applicants’ claim amendments necessitate new grounds of rejections.  See MPEP 803.02(III)(D).
Current Status of 17/212,032
This Office Action is responsive to the amended claims of August 9, 2022.
Claims 1-3, 5, 9, 14-16, 18, 20, 22, 24, and 26-27 have been examined on the merits.  Claims 1-2, 16, 22, and 27 are original.  Claims 3, 5, 9, 14-15, 18, 20, 24, and 26 are previously presented.
Priority
Applicants identify the instant application, Serial #:  17/212,032, filed 03/25/2021, which claims priority from U.S. Provisional Application 62/994,378, filed 03/25/2020.
The effective filing date is March 25, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See paragraph [0006] (one occurrence) and pages 3-4 (one occurrence on each of pages 3-4).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 20 is objected to because the identity of the isotope marked by asterisk in the compound:  
    PNG
    media_image3.png
    196
    580
    media_image3.png
    Greyscale
 is not provided.  Please provide one of the isotopes from claim 1 instead of the asterisk to render moot this objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Claim 2 is drawn to a “prodrug” embodiment.  Here, Applicant provides no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
This claim 2 is rejected as lacking written description.
Please delete “prodrug” from claim 2 / the claims to render moot this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 1449-75-8.  Entered into STN/first public availability date:  16 November 1984).
The prior art reference ACS teaches the isotope-enriched compound:  
    PNG
    media_image2.png
    156
    261
    media_image2.png
    Greyscale
 (see enclosed ACS reference), which falls within the genus of Formula I of instant claim 1 wherein:  R is unsubstituted methyl (alkyl); N of the amide functional group is 15N as per instant claim 1 embodiments; n is 1; R1 is H; and R2 is unsubstituted phenyl (aryl).  This anticipates instant claims 1 and 5.
Instant claim 2 is drawn to inherent properties/functions of the compounds of claim 1.  Therefore, prior art reference ACS anticipates claim 2.  See MPEP 2112.01(I):  “When the structure recited in the prior art reference (ACS reference) is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of co-pending Application No. 17/913,883 (reference application).  The wording and embodiments of compounds of reference claim 6 are identically disclosed in instant claim 20.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 22 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of co-pending Application No. 17/913,883 (reference application).  The wording and embodiments of compounds of reference claim 8 are identically disclosed in instant claim 22.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 9, 14-16, 18, 20, 22, 24, and 26-27 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, and 12-13 of co-pending Application No. 17/913,883 (reference application).  The reference amended claims of 09/23/2022 and the instant amended claims of August 9, 2022 were used to write this rejection.  Filing a Terminal Disclaimer can help render moot this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the compound 
    PNG
    media_image4.png
    123
    330
    media_image4.png
    Greyscale
 of reference claims 6 and 8 anticipate instant claims 1, 3, 5, 9, 14-16, 18, 20, and 22, wherein R is substituted heterocycloalkyl; O of the amide functional group is 18O as per instant claim 1 embodiments; n is 1; and R1 and R2 are each H.  This compound is Alpelisib-18O1 per instant Specification paragraph [0036].
Moreover, reference claims 9-10 anticipate instant claim 24.
Furthermore, reference claims 12-13 anticipate instant claims 26-27.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are presently allowable as written.
Applicants’ elected species of claim 22 is free of the prior art.
Furthermore, compounds of claim 20 that fall within the genus searched within “SEARCH 6” search summary, namely:  
    PNG
    media_image5.png
    365
    588
    media_image5.png
    Greyscale
  , are free of the prior art.  Note that this only applies to compounds of claim 20 that have an isotope at the oxygen of the carbonyl of the amide functional group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625